DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3,  8, 11, 12, 17, 20 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KHUSHOO et al. (US 20120291068 A1) (KHUSHOO).
Regarding claim 1, KHUSHOO discloses a communication system, including:
 	a television set;
[0022] FIG. 1 for a television 110, a STB 120, [the combination of television 110 and STB 120 is considered as claimed “television set”] 
a remote control which acts on the television set to control the television set; 
[0022] FIG. 1 for remote control 140

a control unit coupled to the television set and to the internet; 
[0022] FIG. 1 for a control point 130
see also Fig. 1 for connection between control point 130 and the network 180 
the control unit configured to receive a signal from the internet and present at least a portion of the signal via the television set; and
FIGS.1-7 for control point connecting to camera and blackened server. [0073]- [0078] In response to request 725, camera 601 may begin streaming motion-JPEG (MJEPG) stream 730 to control point 130. Control point 130 transcode and send the motion-JPEG stream 730 to STB 120. then the  STB 120 display the JPEG images on television 110.
wherein the control unit is remotely controlled by the remote control via the coupling to the television set, such that a control signal from the remote control is received by the television set, and the television set instructs the control unit according to the control signal.
[0073]-[0078] and  FIGS.1-7 for user is using remote control 140 to activate an interactive television application platform to control camera. The user may navigate to a particular user interface that requires access to thumbnail videos, as indicated by reference number 705. In response STB transmitting the request 725, therefore camera 601 may begin streaming motion-JPEG (MJEPG) stream 730 to control point 130. 

Regarding claim 3 KHUSHOO discloses the system of claim 1, wherein the signal includes one or more of: 
a text message visually displayable on the television set, a video signal visually displayable on the television set, and an audio signal audibly presentable by the television set.
[0073]-[0078] and  FIGS.1-7 for Control point 130 transcode and send the motion-JPEG stream 730 to STB 120. Then the STB 120 display the JPEG images on television 110.

Regarding claim 8 KHUSHOO discloses the system of claim 1, wherein the control unit is configured to control the television set to change to a communication system channel on receiving the signal.
[0069]  and [0070] in response to the point 130 sending success message 635, STB 120 may receive success message 635 and tune to the IP channel at the VOD port, as indicated by reference number 640. 
	
Regarding claim 11 KHUSHOO discloses a method for using a television set with an associated remote control configured to control the television set for communication with a user of the television set, the method including the steps of:
connecting the television set to the internet through a control unit coupled to the television set:
[0022] FIG. 1 for a control point 130
see also Fig. 1 for connection between control point 130 and the network 180 
receiving a signal sent by a communicator via the internet to the control unit; and
FIGS.1-7 for control point connecting to camera and blackened server. [0073]- [0078] In response to request 725, camera 601 may begin streaming motion-JPEG (MJEPG) stream 730 to control point 130. Control point 130 transcode and send the motion-JPEG stream 730 to STB 120. then the  STB 120 display the JPEG images on television 110.
controlling, using the control unit, the television set to present at least a portion of the signal via the television set,
wherein presentation of the signal is controlled, at least in part, by the user operating the remote control to remotely control the control unit via the coupling to the television set, wherein a control signal from the remote control is received by the television set, and the television set instructs the control unit according to the control signal.
[0073]-[0078] and  FIGS.1-7 for user is using remote control 140 to activate an interactive television application platform to control camera. The user may navigate to a particular user interface that requires access to thumbnail videos, as indicated by reference number 705. In response STB transmitting the request 725, therefore camera 601 may begin streaming motion-JPEG (MJEPG) stream 730 to control point 130. 

Regarding claim 12 KHUSHOO discloses the method of claim 11 wherein the received signal includes one or more of: 
a text message, a video signal, and an audio signal.
[0073]-[0078] and  FIGS.1-7 for Control point 130 transcode and send the motion-JPEG stream 730 to STB 120. Then the STB 120 display the JPEG images on television 110.

Regarding claim 17 KHUSHOO discloses the method of claim 11, including controlling the television set to change to a communication system channel using the control unit on receiving the signal.
[0069]  and [0070] in response to the point 130 sending success message 635, STB 120 may receive success message 635 and tune to the IP channel at the VOD port, as indicated by reference number 640. 

Regarding claim 20 KHUSHOO discloses a control unit for a communication system, the control unit including:
an internet connection module, for connection to the internet;
0022] FIG. 1 for a control point 130
see also Fig. 1 for connection between control point 130 and the network 180 
a television connection module, for connection to a television set; 
television 110, a STB 120, [the combination of television 110 and STB 120 is considered as claimed “television set”] 
at least one processor configured to:
receive a communication signal sent from a first communicator via the internet;
FIGS.1-7 for control point connecting to camera and blackened server. [0073]- [0078] In response to request 725, camera 601 may begin streaming motion-JPEG (MJEPG) stream 730 to control point 130. Control point 130 transcode and send the motion-JPEG stream 730 to STB 120. then the  STB 120 display the JPEG images on television 110.
present at least a portion of the communication signal via the television set;
FIGS.1-7 for control point connecting to camera and blackened server. [0073]- [0078] In response to request 725, camera 601 may begin streaming motion-JPEG (MJEPG) stream 730 to control point 130. Control point 130 transcode and send the motion-JPEG stream 730 to STB 120. then the  STB 120 display the JPEG images on television 110.
receive a control signal[[s]] from a remote control of the television set via the television set through the television connection module, wherein the control signal from the remote control is received by the television set.
and the television set instructs the control unit according to the control
signal.


Regarding claim 24 KHUSHOO discloses the system of claim 1, wherein the control unit is configured to communicate with at least one secondary device configured to obtain data relating to the user, wherein the communication between the control unit and the at least one secondary device includes the data relating to the user obtained by the at least one secondary device.
[0029] Backend server 160 may include one or more server devices, or other types of computation or communication devices, that gather, process, search, and/or provide information in a manner described herein. Backend server 160 may include configuration information, such as device names, IP addresses, status, and settings, for home devices 150. In one implementation, backend server 160 may provide configuration information to STB 120 to enable STB 120 to request information and/or facilitate commands from control point 130 to particular home devices 150. In one implementation, control point 130 and backend server 160 may be combined in a single device.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over KHUSHOO et al. (US 201202910680 A1) (KHUSHOO)in view of Hardebeck et al. (US 8966374 B1) (Hardebeck).
Regarding claim 2 KHUSHOO fails to disclose  the system of claim 1 wherein the control unit is controlled by user operation of the remote control, wherein at least one normal function of the remote control is at least temporarily suspended by presentation of the at least a portion of the signal.
in the same field of endeavor, Hardebeck discloses a system wherein the control unit is controlled by user operation of the remote control, wherein at least one normal function of the remote control is at least temporarily suspended by presentation of the at least a portion of the signal. 
Col. 10, line 23 for To permanently disable remote control, the display participant may access a dialog/menu or other control.. However, to disable remote control the options presented to the display participant may be adjusted such that upon selection of an appropriate entry the display participant may disable remote control for one viewer participant, a group of viewer participants, or all viewer participants on the session.


Regarding claim 14 KHUSHOO fails to disclose  the method of claim 11, including the further step of at least temporarily suspending at least one normal function of the remote control during presentation of the at least a portion of the signal.
in the same field of endeavor, Hardebeck discloses a method including the further step of at least temporarily suspending at least one normal function of the remote control during presentation of the at least a portion of the signal.
Col. 10, line 23 for To permanently disable remote control, the display participant may access a dialog/menu or other control. However, to disable remote control the options presented to the display participant may be adjusted such that upon selection of an appropriate entry the display participant may disable remote control for one viewer participant, a group of viewer participants, or all viewer participants on the session.
Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate the .

Claims 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over KHUSHOO et al. (US 20120291068 A1) (KHUSHOO)in view of Griffin (US 20170057353 A1).
Regarding claim 4 KHUSHOO discloses the system of claim 1, wherein the control unit includes a camera and a microphone, the control unit configured to transfer a signal including a video signal component and an audio signal component to a remote user device via the internet.
[0035] FIG. 2 is a diagram of components of a device 200 that may correspond to one or more devices of network 100, such as control point 130, As illustrated, device 200 may include an input device 260 and the Input device 260 may include a mechanism that permits an operator to input information to device 200, such as remote control 140, control buttons, a keyboard, a mouse, a pen, a microphone, voice recognition and/or biometric mechanisms, a touch screen, etc
as indicated above, KHUSHOO discloses biometric mechanisms However, KHUSHOO fails to specifically disclose  claimed “camera”
in the same field of endeavor, Griffin discloses wherein the control unit includes a camera
biometric identifier mechanism 114, such as a camera, 
Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate the system/method of biometric identifier mechanism (like the camera) as disclosed by Griffin to the biometric mechanisms of device 200 as disclosed by KHUSHOO in order to perform an identity test of the operator

Regarding claim 15 KHUSHOO discloses the method of claim 11, including gathering a video signal using a camera of the control unit, and an audio signal using a microphone of the control unit, and transferring a signal including the video signal and the audio signal component to a remote user device via the internet.
[0035] FIG. 2 is a diagram of components of a device 200 that may correspond to one or more devices of network 100, such as control point 130, As illustrated, device 200 may include an input device 260 and the Input device 260 may include a mechanism that permits an operator to input information to device 200, such as remote control 140, control buttons, a keyboard, a mouse, a pen, a microphone, voice recognition and/or biometric mechanisms, a touch screen, etc
as indicated above, KHUSHOO discloses biometric mechanisms However, KHUSHOO fails to specifically disclose  claimed “camera”
in the same field of endeavor, Griffin discloses wherein the control unit includes a camera

Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate the system/method of biometric identifier mechanism (like a camera) as disclosed by Griffin to the biometric mechanisms of device 200 as disclosed by KHUSHOO in order to perform an identity test of the operator

Claims 7, 9, 16, 18 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over KHUSHOO et al. (US 20120291068 A1) (KHUSHOO)in view of Freiin et al. (US 20170048476 A1) (Freiin).
Regarding claim 7 KHUSHOO fails to disclose the system of claim    1, wherein the control unit is configured to activate the    television set from a deactivated    state    on    receiving    the signal.
in the same field of endeavor, Freiin discloses wherein the control unit is configured to activate the    television set from a deactivated    state    on    receiving    the signal.
Fig. 2A and [0046] change TV device 110 power from sleep to wake
Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate the system/method of changing TV device 110 power from sleep to wake as disclosed by Freiin to the systems and/or methods convert and/or transcode signals from user 

Regarding claim 9 Freiin discloses the system of claim 7, wherein the control unit is configured to determine a current state of the television set on receiving the signal, and control the television set to return to the determined current state on conclusion of presentation of the at least a portion of the signal.
Fig. 2A and 2B and [0046] after changing the channel and a particular time period pass, changing TV device 110 power from wake to sleep).

Regarding claim 16 KHUSHOO discloses the method of claim 11, including activating the television set from a deactivated state using the control unit on receiving the signal.
in the same field of endeavor, Freiin discloses including activating the television set from a deactivated state using the control unit on receiving the signal.
Fig. 2A change TV device 110 power from sleep to wake
Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate the system/method of changing TV device 110 power from sleep to wake as disclosed by Freiin to the systems and/or methods convert and/or transcode signals from user devices to enable presentation by STB 120 on television 110 performed by control point 130 as disclosed by KHUSHOO in order to determining the state of the TV.
method of claim 16, including determining a current state of the television set on receiving the signal, and controlling the television set using the control unit to return to the determined current state on conclusion of presentation of the at least a portion of the signal.
Fig. 2A and 2B and [0046]  after changing the channel and a particular time period pass, changing TV device 110 power from wake to sleep).

Regarding claim 21 KHUSHOO discloses the communication system of claim 1, 
wherein the signal is from a communicator sent indicating a communication is to be presented to a user of the television set, 
FIGS.1-7 for control point connecting to camera and blackened server. [0073]- [0078] In response to request 725, camera 601 may begin streaming motion-JPEG (MJEPG) stream 730 to control point 130. Control point 130 transcode and send the motion-JPEG stream 730 to STB 120. then the  STB 120 display the JPEG images on television 110.
However, KHUSHOO fails to specifically 
and wherein the control unit is configured to:
determine whether a current state of the television set permits presentation of the communication, and
if required, control the television set to achieve a state capable of presenting the communication via the television set.

wherein the control unit is configured to:
determine whether a current state of the television set permits presentation of the communication, and
Fig. 2A and 2B and [0046]  changing TV device 110 power from wake to sleep or vise versa.
if required, control the television set to achieve a state capable of presenting the communication via the television set.
Fig. 2A and 2B and [0046]  changing TV device 110 power from wake to sleep or vise versa.
Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate the system/method of changing TV device 110 power from sleep to wake as disclosed by Freiin to the systems and/or methods convert and/or transcode signals from user devices  to enable presentation by STB 120 on television 110 performed by control point 130 as disclosed by KHUSHOO in order to  determining the state of the TV.

Regarding claim 22 KHUSHOO disclose the method of claim 11, 
wherein the signal indicates a communication is to be presented to the user of the television set, and wherein the method further includes the steps of:
receiving a signal sent by the communicator via the internet to the control unit indicating a communication is to be presented to the user of the television set; 
FIGS.1-7 for control point connecting to camera and blackened server. [0073]- [0078] In response to request 725, camera 601 may begin streaming motion-JPEG (MJEPG) stream 730 to control point 130. Control point 130 transcode and send the motion-JPEG stream 730 to STB 120. then the  STB 120 display the JPEG images on television 110.
However, KHUSHOO fails to specifically 
determining whether a current state of the television set permits presentation of the communication,
if required, controlling the television set using the control unit to achieve a state capable of presenting the communication via the television set.
in the same field of endeavor, Freiin discloses
determining whether a current state of the television set permits presentation of the communication,
Fig. 2A and 2B and [0046]  changing TV device 110 power from wake to sleep or vise versa.
if required, controlling the television set using the control unit to achieve a state capable of presenting the communication via the television set.
Fig. 2A and 2B and [0046]  changing TV device 110 power from wake to sleep or vise versa.
determining the state of the TV.

Regarding claim 23 KHUSHOO discloses the control unit of claim 20, wherein the communication signal indicates a communication from the first communicator is to be presented to a user of the television set, 
FIGS.1-7 for control point connecting to camera and blackened server. [0073]- [0078] In response to request 725, camera 601 may begin streaming motion-JPEG (MJEPG) stream 730 to control point 130. Control point 130 transcode and send the motion-JPEG stream 730 to STB 120. then the  STB 120 display the JPEG images on television 110.
However, KHUSHOO fails to specifically 
and wherein the at least one processor is further configured to:
determine whether a current state of the television set permits presentation of the communication, and
if required, control the television set to achieve a state capable of presenting the communication via the television set.
achieve a state capable of presenting the communication via the television set.

and wherein the at least one processor is further configured to:
determine whether a current state of the television set permits presentation of the communication, and
Fig. 2A and 2B and [0046]  changing TV device 110 power from wake to sleep or vise versa.
if required, control the television set to achieve a state capable of presenting the communication via the television set.
achieve a state capable of presenting the communication via the television set.
Fig. 2A and 2B and [0046]  changing TV device 110 power from wake to sleep or vise versa.
Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate the system/method of changing TV device 110 power from sleep to wake as disclosed by Freiin to the systems and/or methods convert and/or transcode signals from user devices  to enable presentation by STB 120 on television 110 performed by control point 130 as disclosed by KHUSHOO in order to  determining the state of the TV.

Claims 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over KHUSHOO et al. (US 20120291068 A1) (KHUSHOO)in view of GABAIet al. (US 20160155324 A1) (GABAI).
system of claim 1, wherein the control unit includes an infrared transmitter, and is configured to control the television set by transmission of an infrared signal to the television set.
in the same field of endeavor, GABAI discloses wherein the control unit includes an infrared transmitter, and is configured to control the television set by transmission of an infrared signal to the television set.
 [0150] and  FIG. 10 an Internet server 45, which provides IR codes for controlling a selected TV set. 
	Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate the system/method of providing IR codes by Internet server 45 for controlling a selected TV set as disclosed by GABAI to the systems and/or methods communicating transcode signals from control point 130 to television 110 as disclosed by KHUSHOO in order to control a selected TV set

Regarding claim 19 KHUSHOO fails to disclose the method of claim 16, wherein control of the television set is performed using an infrared signal transmitted by the control unit.
in the same field of endeavor, GABAI discloses wherein control of the television set is performed using an infrared signal transmitted by the control unit.
server 45, which provides IR codes for controlling a selected TV set. 
	Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate the system/method of providing IR codes by Internet server 45 for controlling a selected TV set as disclosed by GABAI to the systems and/or methods communicating transcode signals from control point 130 to television 110 as disclosed by KHUSHOO in order to control a selected TV set
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA MONSHI whose telephone number is (571)272-0995.  The examiner can normally be reached on 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Miller can be reached on 5712727353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/SAMIRA MONSHI/Primary Examiner, Art Unit 2422